STONE, J.
The statute (Code of 1876, § 4109) authorizes persons who are travelling to carry weapons concealed about their persons. Under the rule laid down in Gholson's case, 53 Ala. 519, we think the testimony in this case shows the defendant was travelling. His journey was expected and intended to carry him into two counties other than his own, “ beyond the circle of his general acquaintance, and amongst strangers, for whose conduct he was in no wise responsible, either by his precept or example.” He was none the less travelling, although on his return trip, and within a short distance of home. In such case, the privilege the statute *97gives to carry a weapon concealed about tbe person, commences when one is “setting out on a journey,” and must be held to continue till he reaches home on his return trip. Till then he is travelling. The two charges asked and refused by the Circuit Gourt simply assert the proposition stated above, and the court erred in not giving them. There is nothing in Fslava's case, 49 Ala. 355, which conflicts with these views. That case simply holds that Eslava, while at the place of his daily avocation and business, could not claim the privilege the statute secured to travellers.
Beversed and remanded. The defendant will remain in custody, until discharged by due course of law.